DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9, 11, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doucette et al. (US 8,523,218).
	As for claims 1 and 17, Doucette et al. disclose a child stroller apparatus comprising: a first (18) and a second (20) leg portion; and a child seat supported on the first and second leg portions, wherein the child seat includes a seat frame and a tray assembled with each other, the seat frame including: a first (32) and a second (30) frame portion rotatable relative to each other for unfolding and collapsing the child seat; a side coupling part (22) fixedly connected with the first frame portion, the side coupling part being respectively connected pivotally with the second frame portion and the tray (see axes 58 and 86, respectively); a tray latch (84) assembled with the side coupling part, the tray latch being operable to engage with the tray for locking the tray in a deployed position for use; and a linking member (60) operatively connected with the tray latch and the second frame portion, wherein a rotation of the second frame portion for collapsing the child seat causes the linking member to move for urging the tray latch to disengage from the tray (note the protrusion on the top of link 84 which is engaged with a notch on armrest 23 in Fig. 6 and disengaged in Fig. 9).

As for claims 4 and 20, Doucette et al. further disclose the second frame portion fixedly connected with a coupling shell (70) that is pivotally connected with the side coupling part (see 58), and the cam surface is provided at an inner side of the coupling shell, the cam surface being movable in unison with the coupling shell (see Figs. 6 – 9).
As for claim 9, Doucette et al. further disclose a first leg portion provided with a seat mount, the child seat is detachably fastened to the seat mount (see Fig. 1 and column 5, lines 36 – 43).
As for claim 11, Doucette et al. further disclose a seat capable of sliding along the first leg portion (for example, while being removed from the frame).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucette et al. (US 8,523,218) in view of Homan et al. (US 8,696,016).
Doucette et al. meet all the limitations of the claimed invention but does not disclose a base frame provided with a plurality of wheels. Homan et al. disclose a stroller comprising a base frame (104) provided with a plurality of wheels (112), with first (106) and second (108) leg portions being pivotally connected with the base frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the frame disclosed by Homan et al. for the frame disclosed .
Allowable Subject Matter
Claims 3, 5 – 8, 10, 12 – 15, 19, and 21 – 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest: a first spring respectively connected with the linking member and the side coupling part; the tray latch pivotally connected with the side coupling part and fixedly connected with a pin, and the linking member having a guide slot in which the pin is slidably and pivotally received; a tray latch pivotally connected with the side coupling part at a location offset from the pivot axis; a connector pivotally connected with the side coupling part, the connector being engaged with the seat mount for fastening the child seat on the child stroller apparatus, and disengaged from the seat mount for removal of the child seat from the child stroller apparatus, the seat frame being rotatable relative to the connector for converting the child seat between multiple configurations of use, a latch operable to rotationally lock the seat frame with respect to the connector, and a release button operable to urge an unlocking displacement of the latch; a linkage respectively connected with the side segment and the child seat, whereby a sliding movement of the child seat along the first leg portion is linked to a rotation of the handle frame relative to the first leg portion; or the child seat in a first position on the first leg portion in an unfolded state and in a second position on the first leg portion in a collapsed state, and the first leg portion is further assembled with an impeding part having a pass and a blocking state, the pass state allowing sliding movement of the child seat past the impeding part as the child stroller apparatus is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830.  The examiner can normally be reached on Mondays, Tuesdays, and Fridays, 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Katy M Ebner/               Primary Examiner, Art Unit 3618